Order entered June 7, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00505-CV

                                BODMD, INC., Appellant

                                             V.

            JAMES MEEHAN, BODMD MEDICAL GROUP (OK) PC, AND
                      CATALYST UTICA, PC, Appellee

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-06699-2018

                                         ORDER
      Before the Court is appellant’s June 6, 2019 motion for extension of time to file brief.

We GRANT the motion and ORDER the brief be filed no later than June 24, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE